Per Curiam,
Tbe only assignment of error in this case is tbe refusal of tbe court to instruct the 'jury, as requested by the defendant “ that under the evidence in the case you must find for him,” — evidently meaning the defendant company.
A careful consideration of the testimony clearly shows that it presented controlling questions of fact which the jury alone could legally determine, and which the court was in duty bound to submit to them. In view of this it would have been manifest error for the court to have withdrawn the case from their consideration by affirming any such request for instructions as that above referred to. As to that, there is no room for any difference of opinion.
The case was carefully and fairly submitted to the jury in a very clear and fully adequate charge to which no exception appears to have been taken. The result was a verdict in favor of the plaintiff, impliedly establishing the fact that defendant company’s negligence was the proximate cause of plaintiff’s in juries, and that he himself was not guilty of any negligence that contributed thereto. That verdict was clearly warranted by the evidence and should not be disturbed. Indeed it is difficult to conceive how the jury could have done otherwise than find in favor of the plaintiff, without ignoring the manifest weight of the evidence.
Judgment affirmed.